Citation Nr: 0834558	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-10 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of hepatitis, 
to include residuals of hepatitis A (previously known as 
infectious hepatitis) and hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1957 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the RO 
in Milwaukee, Wisconsin, which denied service connection for 
residuals of infectious hepatitis, claimed as hepatitis C.

The RO has generally characterized the issue in this case as 
"service connection for residuals of infectious hepatitis 
(claimed as hepatitis C)" and has considered whether service 
connection is warranted for both hepatitis C and hepatitis A.  
This consideration is not prejudicial but entirely consistent 
with the veteran's varied assertions of having residuals of 
both kinds of hepatitis, which are related to service.  A 
discussion of VA's duty to notify and assist follows. 

In July 2008, the veteran submitted additional evidence to 
the RO after this appeal was certified to the Board.  See 
38 C.F.R. §§ 20.800; 20.1304(c) (2007).  With the evidence, 
the veteran submitted a written waiver of initial 
consideration by the Milwaukee RO, the Agency of Original 
Jurisdiction (AOJ) in this case.  See 38 C.F.R. §§ 19.37(b), 
20.1304(c).  Remand, thus, is not required, and the Board may 
consider the evidence, some of which is cumulative of 
evidence in the file and some of which is new.  See 38 C.F.R. 
§ 19.9(b)(3).  

Finally, the veteran averred in a February 2004 statement 
that he had "stomach illness and failed eyesight and 
hearing."  The veteran's January 2003 statement also 
referred to these ailments.  The RO inquired whether the 
veteran was making claims for service connection for these 
ailments and the veteran, through his representative, stated 
that he was not.  The RO received this statement in April 
2004, the Board is satisfied the veteran did not wish to make 
claims for these disabilities at this time, and will proceed 
to consider the sole issue in this case, service connection 
for residuals of infectious hepatitis, to include hepatitis A 
and C.




FINDING OF FACT

The medical evidence of record does not show that the veteran 
has a current diagnosis of either hepatitis A or hepatitis C, 
or residuals thereof.


CONCLUSION OF LAW

The criteria for service connection for residuals of 
hepatitis, to include hepatitis A and C, are not met.  See 38 
U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2003 gave the veteran both second- 
and third-element notice.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  That letter 
also gave the veteran notice of the first three parts of the 
first-element Dingess notice.  

The VCAA notice provided to the veteran prior to initial 
adjudication failed to provide full notice of the first 
element, specifically, parts four and five of the Dingess 
notice.  See Dingess, 19 Vet. App. at 484, 486.  Failure to 
provide pre-adjudicative notice of any element is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007).  

In this case, the failure to provide Dingess parts four and 
five notice did not affect the essential fairness of this 
adjudication and was not prejudicial.  The Board has 
concluded that the preponderance of the evidence is against 
the veteran's claim for service connection.  Thus, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot, and no further 
notice is needed.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (generally, courts should avoid remands resulting 
only in additional burdens on VA with no benefits to the 
veteran).  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, 487 F.3d 881; Dingess, 19 
Vet. App. 473.  

As noted, the veteran initially claimed service connection 
for hepatitis C and the Board now considers service 
connection for both hepatitis C and A.  The failure to 
specifically notify the veteran of the types of evidence 
needed to support his claim for hepatitis A, as separate from 
hepatitis C, is harmless.  As is shown by the service medical 
records, the VA examination, and the new, June 2008 
serologies in this claim's file, hepatitis tests typically 
reflect findings regarding all three types of the disease.  
Separate notice regarding hepatitis A would not have changed 
the outcome of this case, nor would it have changed the 
veteran's behavior.  Indeed, he submitted evidence regarding 
hepatitis A and C, after the RO certified this appeal to the 
Board.  The Board finds no harm in the lack of specific, pre-
adjudicatory hepatitis A notice.  See Sanders, 487 F.3d at 
889.

The Board also concludes VA has satisfied its duty to assist 
regarding the claim.  See 38 U.S.C. § 5103A.  The veteran's 
service medical records, VA medical records, and private 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  As noted, the 
veteran provided additional evidence with the proper waiver 
after this appeal was certified to the Board.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C. § 5103A(d).  The RO 
provided the veteran an appropriate VA examination in 
February 2005.  This examination adequately covers both 
hepatitis A and C, as did the June 2008 serologies, 
reflecting testing for hepatitis A, B, and C.  

There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case.  Evidence that would support a 
claim for either hepatitis A or C would necessarily include 
an evaluation of the other type, as is shown by the 
serologies in evidence, all of which examine the veteran for 
both types of hepatitis.  It is unclear what further 
development would have been done in this case, especially 
given the fact that the veteran submitted additional evidence 
for the Board's consideration after certification of the 
appeal.  There would be no benefit to the veteran in a 
remand, and the Board will avoid such undue delay to the 
veteran.  See Soyini, 1 Vet. App. at 546.  As such, the Board 
finds that any failure is harmless and is not prejudicial in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran contends he has hepatitis A or C, which developed 
while he was service.  He has not identified any risk factors 
for hepatitis.

The veteran's service medical records (SMRs) reflect a 
consistent diagnosis of hepatitis A during service.  This 
includes records from February, March, and April 1959, noting 
the problem as being either "infectious hepatitis" or 
"hepatitis, infectious with jaundice."  "Infectious 
hepatitis" is the former name for hepatitis A.  See 
Dorland's Illustrated Medical Dictionary 856 (31st ed. 2007).  

As for post-service evidence, the veteran's September 2004 VA 
treatment records state he has hepatitis A, but is clinically 
stable.  In February 2005, the veteran underwent a VA 
compensation examination.  The February 2005 VA examination 
report reflects that the veteran had a history of hepatitis A 
while in the military service.  The hepatitis A serology from 
that examination is significant for negative IgM antibody and 
positive total antibody which is suggestive of previous 
exposure and recovery from hepatitis A.  The VA examination 
states, however, that hepatitis A is not a chronic liver 
disease, and no residual disability was identified.  Indeed, 
as reiterated by the new evidence the veteran submitted in 
July 2008, the veteran tests positive for hepatitis A 
antibodies, but there is no diagnosis that the veteran is 
currently suffering from active hepatitis A or has related 
residuals.

Notwithstanding the extensive in-service treatment for 
hepatitis A, a veteran must have proof of a present 
disability to support a claim of service connection.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332-33 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Hickson, 12 Vet. App. at 253.  No medical evidence shows that 
the veteran has a current diagnosis of active hepatitis A or 
any related residuals.  Although the September 2005 treatment 
record reflects a diagnosis of stable Hepatitis A, there is 
no evidence to substantiate this diagnosis.  Rather, the most 
probative evidence to include serologic testing in 2005 
reflects that he does not have Hepatitis A currently or any 
related residuals. 

As for hepatitis C, there are two mentions of the veteran 
having had such in the past.  Both notations appear to be the 
result of the veteran's self-reported medical history.  In 
the February 2005 VA hearing examination report, the doctor 
notes a history of hepatitis C.  This examination was 
otherwise completely focused on the veteran's hearing loss 
and there was no test for hepatitis C.  A January 2005 VA 
treatment note states the veteran had hepatitis C when he was 
young.  However, the June 2008 serology for hepatitis C came 
back nonreactive.  Also, in all other medical evidence in the 
file, the veteran's previous medical history includes 
hepatitis A, not C.  The February 2005 VA examination report 
states that there is no evidence of hepatitis C.  In any 
event, the isolated mentions of hepatitis C will not support 
service connection, as they appear to be the result of the 
veteran's self-reported medical history and because they do 
not amount to a current diagnosis.

Because there is no current diagnosis of active hepatitis C, 
there is no evidence of a current disability related to 
hepatitis C, and there are no residuals therefrom, there can 
be no service connection for hepatitis C.  See Degmetich, 104 
F.3d at 1332-33; Brammer, 3 Vet. App. at 225; see also 
Hickson, 12 Vet. App. at 253.

The veteran suggested in a February 2004 written statement 
that the diagnosis for a hiatal hernia supported his claim 
for service connection for hepatitis C.  The VA examination 
report specifically rejects this assertion, stating that the 
presence of a hiatal hernia has no relation whatsoever with a 
past treatment for hepatitis C and that no residual is noted.  
Thus, the hiatal hernia does not support the veteran's claim 
for service connection.

The preponderance of the evidence is against this claim, as 
the veteran is not currently diagnosed with either hepatitis 
A or C, nor is there any evidence that he suffers from 
residuals of either disease.  See Degmetich, 104 F.3d at 
1332-33; Brammer, 3 Vet. App. at 225; see also Hickson, 12 
Vet. App. at 253.  The benefit-of-the-doubt rule does not 
apply, and the claim for service connection for residuals of 
infectious hepatitis, to include hepatitis A and C, must be 
denied.  See 38 U.S.C. §§ 1131; 5107(b) (West 2002); Gilbert, 
1 Vet. App. at 55.




ORDER

Entitlement to service connection for residuals of hepatitis, 
to include hepatitis A and C, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


